DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 03/24/2021. Claims 1-20 were canceled. New claims 21-40 were added. Claims 21-40 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-30, 32-37, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. US 2008/0215832 (“Allen”).
As per independent claim 21, Allen teaches A memory controller (Memory controller 105, para 0028 and FIG. 1) comprising:
a first interface (System bus/interconnect 102, para 0028 and FIG. 1) for receiving memory requests (A processor 101 is connected to system bus/interconnect 102 and memory 106. Access to memory 106 is provided by the memory controller 105, para 0028 and FIG. 1);
a second interface (Serial link 201, para 0032 and FIG. 2) configured to convey memory requests to a first memory device and a second memory device (Memory subsystem comprises a number of FBDIMMs 203. Serial link 201 connects a 
control logic (Memory controller 105 comprises one or more firmware components, including variable latency scheduling (VLS) utility 110, para 0031 and FIG. 1) configured to:
schedule a first memory request for conveyance via the second interface, wherein a response to the first memory request is expected on a data bus at a first point in time (In an example, there are assumed to be eight FBDIMMs each FBDIMM having a buffer, para 0035 and FIG. 2. A return time information (latency) for data connected to each buffer chip of a FBDIMM is expressed as a return time (binary) vector with only one bit turned on or set to “1”. Data requests with the smallest associated latency (e.g., requests targeting memory data in the buffer chip(s) that are closest to memory controller 105) have an associated return time vector in which the leftmost bit of the vector is “1”. Data requests with a maximum associated latency (i.e., requests targeting memory data in the buffer chip(s) that are farthest away from memory controller 105) have an associated return time vector in which the rightmost bit is “1”, para 0036. Table 400 in FIG. 4 illustrates return time history vector 401 and a plurality of return time request vectors 403. A scheduling algorithm maintains the history vector 401 representing a compilation of return time vectors of all currently executing requests, para 0023. The return time vectors 403 associated with each request has exactly one bit on (“1”), para 0049. Referring to the history vector 401 illustrated in FIG. 4, there are 3 (three) requests that are currently executing and the return times of these three requests is reflected in the history vector 401 by corresponding bits set to “1”);
subsequent to scheduling the first memory request, schedule a second memory request with a given response latency to issue at a second point in time (Referring to FIG. 4, the second request (REQUEST 2) does not present a conflict with the given history vector 401. Thus, in the example illustrated in Table 400 of FIG. 4, the second request (REQUEST 2) is the received request that is selected to begin executing at/during a next scheduling cycle, para 0049 and FIG. 4), wherein the second point in time is earlier than the first point in time by a more than the given response latency (As illustrated by the example history vector 401 of FIG. 4, the earliest return time of the three executing requests is associated with the second slot in the history vector 401 which is set to “1”. The return time associated with REQUEST 2 is earlier (leftmost bit of request vector 2 set to “1”) than any of the three executing requests illustrated by the history vector 401).
As per dependent claim 22, Allen discloses the device of claim 21. Allen teaches wherein the first memory device and the second memory device have different access latencies (Data request with the smallest associated latency is the FBDIMM buffer closest to the memory controller 105 (the leftmost bit of the return vector is set to “1”) and the maximum associated latency is the FBDIMM buffer farthest away from the memory controller 105 (the rightmost bit of the return vector is set to “1”), para 0035 and FIG. 2).
As per dependent claim 23, Allen discloses the device of claim 22. Allen teaches wherein both the first memory device and the second memory device are coupled to a same memory channel (The FBDIMM closest to the memory controller 105 and 
As per dependent claim 25, Allen discloses the device of claim 21. Allen teaches wherein the control logic is configured to store indications that indicate when the data bus will be available and when the data bus will not be available (Table 400 illustrated in FIG. 4 includes conflict vector column 407, which has specific ones of the entries set to "1", indicating a conflict for first return time vector, third return time vector, and sixth return time vector, para 0045 and FIG. 4).
As per dependent claim 26, Allen discloses the device of claim 25. Allen teaches wherein the control logic is configured to schedule the second memory request for issue at the second point in time based at least in part on a stored indication that the data bus will be available at the second point in time (As illustrated by the example history vector 401 illustrated in FIG. 4, the earliest return time of the three executing requests is associated with the second slot in the history vector 401 which is set to “1”. The return time associated with REQUEST 2 is earlier (leftmost bit of request vector 2 set to “1”) than any of the three executing requests illustrated by the history vector 401).
As per dependent claim 27, Allen discloses the device of claim 25. Allen teaches wherein in response to scheduling the second memory request for issue at the second point in time, the control logic is configured to store an indication that the data bus will not be available at a given point in time equal to the given latency after the second point in time (The scheduling algorithm maintains the history vector 
As per claims 28-30 and 32-34, these claims are respectively rejected based on arguments provided above for similar rejected claims 21-23 and 25-27.
As per claims 35-37 and 39-40, these claims are respectively rejected based on arguments provided above for similar rejected claims 21-23 and 25-26. See FIG. 1 and paragraph [0028] of Allen for a data processing system 100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Helmick et al. US 2018/0059944 (“Helmick”).
As per dependent claim 24, Allen discloses the device of claim 23. Allen may not explicitly disclose, but in an analogous art in the same field of endeavor, Helmick teaches wherein the first memory device has a deterministic access latency and the second memory device as a non- deterministic access latency (DRAM-based DIMMs require read and write operations to be completed within a specified (“deterministic”) amount of time. For NV-DIMMs, standards have been developed that allow for “non-deterministic” read and write operations, para 0063).

As per dependent claims 31 and 38, these claims are rejected based on arguments provided above for similar rejected claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132